DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2020 and on 10/12/2020 were filed after the mailing date of the application on 07/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: “said abutment” should be changed to “said first abutment”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “said abutment” should be changed to “said first abutment”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “said abutment” should be changed to “said first abutment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1, there is no antecedent basis for “said dental implant body first end”. Also, it is not clear from the claim if applicant is trying to positively claim the dental implant.

Claim 8 recites the limitation “said collar angled bottom edge is between greater than zero degrees and fifteen degrees”. It is unclear from which reference point the angle is measured. Therefore, the limitation is indefinite. 

Claims 2-16 are rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Robichaud et al. (US 20150335401 A1). 

Regarding Claim 1, Robichaud teaches “A dental implant system (Abstract) comprising: a first abutment (30) configured to be secured to a dental implant (22)” (Figure 8, members 30 and 22; [0045]). Also, Robichaud teaches “a dental prosthesis engagement member (32), said first abutment (30) comprises a first end (38) configured to receive and secure to at least a portion of said dental prosthesis engagement member (32) and a first end body (38) having a center plane (44) a second end (36) configured to receive and secure to at least a portion of said dental implant body (22) first end (Examiner Figure 2/ Robichaud Figure 4) and having an independent center plane (46), and a main body (43) therebetween” (Figure 6 and 7, members 32, 30, 38, 44, 36, 22, 26, 46 and 43’ [0052]). Additionally, Robichaud teaches “a housing assembly (25) comprising an inner member (60) and an outer member (62), said inner member (60) configured to secure to said dental prosthesis engagement member (32) (Figure 3, members 25, 60 and 62; [0056]).  

Regarding claim 2, Robichaud teaches discloses “a dental implant body (22) configured to be insertable and securable into an anatomical structure of an individual's mouth (Figure 5, member 22; [0044]), said dental implant body (22) comprising a first end (Examiner Figure 1/ Robichaud Figure 4) configured to secure to said first abutment (30), an opposing second end (Examiner Figure 1/ Robichaud Figure 4) implantable to said anatomical structure of an 24McHale & Slavin, P.A.Atty Docket No. 5728U.002individual's mouth, and an elongated body (26) separating said first end and said second end” (Figures 4 and Examiner Figure 1/ Robichaud Figure 4, members 22 and 26; [0043]). 

    PNG
    media_image1.png
    614
    665
    media_image1.png
    Greyscale







[AltContent: textbox (Figure 1. Examiner Figure 1/Robichaud Figure 4)]

Regarding claim 3, Robichaud discloses “wherein said abutment (30) second end center plane (46) is oriented to intersect said first end body (38) center plane (44) or at an angle” (Figure 7, members 30, 38, and 44; [0052]).

Regarding claim 6, Robichaud discloses “wherein said dental prosthesis engagement member (32) comprises an upper end having a top surface (Examiner Figure 2/ Robichaud Figure 11), a collar (52) having a bottom edge (Examiner Figure 2/ Robichaud Figure 11) configured to engage at least a portion of said abutment (30), and a main body (50) therebetween (Figures 3, 11 and Examiner Figure 2/ Robichaud Figure 11, members 32, 52, 30 and 50; [0054]). 




    PNG
    media_image2.png
    492
    615
    media_image2.png
    Greyscale












Regarding claim 9, Robichaud discloses “wherein said dental prosthesis engagement member (32) and said abutment (30) are secured together using complimentary locking members”; since Robichaud discloses a dental prosthesis engagement member and an abutment secured together using threaded mechanism (Figure 3, members 32 and 30; [0054]).

Regarding claim 10, Robichaud discloses “wherein said housing assembly (25) inner member (60) and said outer member (62) are secured together via frictional fit”, since Robichaud discloses an inner member (60) capable of being inserted into an outer member (62), being securely held in a superposed manner (Figure 3, members 25, 60 and 62; [0056]). 

Regarding claim 11, Robichaud discloses “wherein said housing (25) assembly inner member (60) is a retention sleeve made of a flexible material”; since Robichaud discloses an inner member, being a retention sleeve (60), which could be made of a synthetic polymer such as, nylon (Figure 3, members 25 and 60; [0056]). 

Regarding claim 12, Robichaud discloses “wherein said retention sleeve made of a flexible material is nylon” (0056]).

Regarding claim 13, Robichaud discloses “wherein said housing (25) assembly inner member (60) secures to said 26McHale & Slavin, P.A.Atty Docket No. 5728U.002dental prosthesis engagement member (32) via frictional fit or without a screw”; since Robichaud discloses an inner member (60) with peripheral protrusions that aligns to peripheral recesses on a main body (50)  of the dental prosthesis engagement member (32)” (Figure 1, members 25, 60, 32 and 50; [0057]). 

Regarding claim 14, Robichaud teaches “wherein said dental prosthesis engagement member (32) comprises a small depression or a concave circumferential donut shaped recess (58) sized and shaped to engage with an inner member (60) dental prosthesis securing member (86)” (Figure 1, members 32, 58, 60 and 86; [0057]). 

Regarding claim 15, Robichaud teaches “wherein said implant system comprises at least two dental implants (12), at least one of said two dental implants having at least one of said a first abutment (30) or said dental prosthesis engagement member (32) secured thereto and oriented to be in a parallel arrangement relative to said first abutment or said dental prosthesis engagement member of an adjacent said at least two dental implants” (Figure 14, members 12, 30 and 32; [0038]).  

Regarding claim 16, Robichaud teaches “wherein all of said at least two dental implants (12) are arranged so each of said first abutments (30) or said dental prosthesis engagement members (32) are oriented relative to each other in a parallel manner” Figures 5, 9 and 13, members 12, 30 and 32; [0053] and [0055]). 

Regarding claim 17, Robichaud teaches “A dental implant kit” (Abstract). Also, Robichaud discloses “one or more abutments (30) comprising a first end (38) configured to receive and secure to at least a portion of a dental prosthesis engagement member (32), a first end body (38) having a center plane (44), a second end (36) configured to receive and secure to at least a portion of said dental implant body (22) first end (Examiner Figure 2/ Robichaud Figure 4) and having an independent center plane (46), and a main body (43) therebetween. Additionally, Robichaud discloses “each said abutment (30) configured to be secured to a dental implant (22); one or more dental prosthesis engagement members (32); and one or more housing assemblies (25) comprising an inner member (60) and an outer member (62), said inner member (60) configured to secure to said one or more dental prosthesis engagement members (32)” (Figures 3 and 12, members 30, 38, 32, 44, 36, 22, 46, 43, 25, 60, and 62; [0052]-[0056]).

 Regarding claim 18, Robichaud teaches “further including one or more dental implants bodies (22)” (Figure 5, member 22).

Regarding claim 20, Robichaud teaches “A method of implanting a dental implant system” (Figure 6, 8, 3 and 15; [0006] and [0053] - [0057]).). Robichaud teaches “28McHale & Slavin, P.A.Atty Docket No. 5728U.002securing to a dental implant body (22), an implant body first abutment (30); securing a dental prosthesis engagement member (32) to said dental implant body (22) (Figure 6, 8, 3 and 15; [0006] and [0053]). Also, Robichaud discloses “said first abutment (30) comprising a first end (38) configured to receive and secure to at least a portion of said dental prosthesis engagement member (32) and a first end body (38) having a center plane (44), a second end (36) configured to receive and secure to at least a portion of said dental implant body (22) first end (Examiner Figure 2/ Robichaud Figure 4) and having an independent center plane (46), and a main body therebetween (43)” (Figure 6 and 7, members 32, 30, 38, 44, 36, 22, 26, 46 and 43’ [0052]). Additionally, Robichaud discloses “securing one or more portions of a housing assembly (25) to said dental prosthesis engagement member (32) (Figure 3, members 25 and 32; [0056], said housing assembly comprising an inner member (60) and an outer member (62), said inner member (60) configured to secure to said dental prosthesis engagement member (32) (Figure 3, members 60, 62 and 32; [0056]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 4-5 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Robichaud in view of HEO YOUNG KU (KR 20120003628 A).

Regarding claims 4, 5, and 19 Robichaud discloses the invention substantially as claimed. However, Robichaud fails to disclose an angle between zero degrees and thirty degrees.

Heo teaches an abutment that could be constructed with a crossing angle (α1) between 1 and 30 degrees, measured from a central axis (II) of the upper part of the abutment and the central axis (I) of an implant (Figure 2, member α1; [0039]) so the implant is not visible above the gum and enables better coupling of implant and abutment. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud’s first abutment second end center plane angle with Heo’s angle between zero degrees and thirty degrees” (Heo: Figure 2, member α1; [0039]) since such modification would have provided better installation and better coupling between parts. The Examiner notes that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (please, see MPEP 2144.05).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robichaud in view of Ellison (US 6695616 B2). 

As per claims 7-8, Robichaud discloses “said collar (52)” (Figure 11, member 52). However, Robichaud fails to disclose the collar having an angled bottom edge and in between zero and fifteen degrees.

Ellison teaches an abutment having a collar (22) with an angled bottom edge (Figure 5, member 22; col 6, lines 5-15). Additionally, Ellison teaches the collar having an angled which could be set, for instance, at 5 or 11 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robichaud’s collar with the angled bottom edge from Ellison since such modification would allow a desired positioning of a dental prosthesis once engaged with said angled abutment (col 2, line 67).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772              
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772